         Case 2:19-cv-00259-JLR Document 26 Filed 01/24/20 Page 1 of 5




2

3

4

5                                                                       The Honorable James L. Robar!

6                                UNITED STATES DISTRICT COURT
                                WESTERN D.ISTRICT OF WASHINGTON
7                                          AT SEATTLE

8    TOBY MEAGHER, through his Power of                       )
     Attorney, GERALDINE MCNAMARA,                            )
9                                                             )   No. 2:19-cv-00259-JLR
                                                 Plaintiff,   )



                                                                                                                       ¥-
10                                                            )                                    ~'P
                    vs.                                       )   STIPULATED MOTION:liO!l ORDER
11                                                            )   RE: RULE 35 EXAMINATION
     KING COUNTY, and OFFICERS RODNEY                         )
12   PRIOLEAU, BRIAN O'FARRELL, THERON                        )   NOTED FOR CONSIDERATION:
     MCCAIN JR., RONNY LEE KINTNER, J,                        )
13   GARCIA, GREGG CURTIS, P.E.S. MICHAEL                     )   January 24, 2020 (LCR 7(d)(l))
     KILBOURNE and DEFENDANT DOES 1-10,                       )
14                                                            )
                                             Defendants.      )
15

16          COMES NOW, the above-captioned parties, by and through their undersigned attorneys

17   whose signatures are set forth below, and agree to and stipulate to an examination pursuant to

18   Federal Rule of Civil Procedure 35 under the conditions set forth below.

19          The above Civil litigation action alleges a number of claims including but not limited to

20   excessive and unlawful force, negligent supervision and retention, battery, intentional infliction

21   of emotional distress, negligent infliction of emotion distress, disability discrimination and

22   respondeat superior. The plaintiff claims injuries and medical conditions in connection with

23

                                                                          Daniel T. Satterherg, Prosecuting Attorney
     DEFENDANT KING COUNTY'S MOTION FOR                                   CML DIVISION, Tort Seotion
     CIVIL RULE 35 EXAMINATION OF PLAINTFF                                900 King Cow\ty Administration Building
                                                                          500 Fourth Avenue
     TOBYMEAGHER-1                                                        Seattl~ Washington 98104
                                                                          (206) 296-8820. FaJ< (206) 296-8819
          Case 2:19-cv-00259-JLR Document 26 Filed 01/24/20 Page 2 of 5




     these claims including but not limited to physical harm, psychological harm, mental distress,

2    humiliation, embarrassment and fear.

3             The injuries and mental conditions are alleged to be the result of negligent, tortious,

4    wrongful and/or unlawful conduct of the defendants. The defendants have requested an

5    examination pursuant to FRCP 35. A Rule 35 exam requirement is that there be a mental or

6    physical condition "in cont1·oversy". The parties stipulate that all requirements for a Rule 35

7    examination are satisfied, Accordingly, the parties, 'through their undersigned counsel, stipulate

8    to Defendants' requested Rule 35 examination with the following terms and conditions:

9             l, Plaintiffs examination will be performed by Mark McClung, M.D. and will take place

10   on two (2) separate dates, Wednesday, February 12, 2020 at 9:00 a.m., and on Tuesday, February

11   25, 2020 at 9:00 a.m. The examinations will take place at Dr. McClung's office located at 1200

12   Fifth Avenue, Suite 2010, Seattle, WA 98101. The examination sessions will last 2.5 hours, not

13   including the time it takes for plaintiff to complete testing1 ~v*   VI•   \o"'~" +l\a~ :;. h••<!> ,.,
     .3•1 ·
14            2. The examination of Plaintiff by Dr. Mc Clung will consist of a question and answer

15   session. Dr. McClung will not be allowed to conduct a physical examination of the Plaintiff.

16            3. The manner, conditions, and scope of the examination are as follows:

17
                      a.      Most of the evaluation time will be conducting a detailed face-to-face
18
                           psychiatric interview.
19
                      b.      Various tests of cognitive capacity (memory, attention, concentration,
20
                           ability to understand/follow verbal instructions, organize, plan, etc.) may be
21
                           performed, such as the Montreal Cognitive Assessment, Frontal Assessment
22
                           Battery, Trails A and B, Digit Symbol, TOMM, or Rey Figure Drawing. All
23

                                                                                Daniel T. Sattel'berg, Prosecuting Attorney
     DEFENDANT KING COUNTY'S MOTION FOR                                         CIVIL DIVJSION, Tort Section
     CIVIL RULE 35 EXAMINATION OF PLAINTFF                                      900 King County Administration Building
                                                                                500 Fourth Avenue
     TOBY MEAGHER - 2                                                           Seattle, Washington 98104
                                                                                (206)296-8820 Fax(206)296-B8l9
           Case 2:19-cv-00259-JLR Document 26 Filed 01/24/20 Page 3 of 5




                           are verbal or written questionnaires. Which specific questionnaires are utilized

 2                         will depend on the findings from the psychiatric interview.

 3                    c.        Diagnostic screening questionnaires may also be administered, such as the

 4                         MMPl-RF, the SIRS-2 or the PAI, designed to assess patterns of psychiatric

 5                         symptoms.

 6                    d.        Some neurological assessment will be included in the exam, which would

 7                         be the typical neurologist's office examination, testing reflexes, muscle

 8                         strength, coordination, facial movements, etc. This would not involve any

 9                         invasive procedure, nor would he need to remove clothing; it involves only

 10                        asking the evaluee to perform certain movements.

 11                   e.        Usual and customary practice is to have only the evaluator and evaluee in

 12                        the room together. I will allow one person from the evaluee's attorney's office

 13                        to attend to record the interview; however, if they begin to adversely affect or

 14                        interrupt the evaluation, such as interrupting me, instructing to the evaluee, or

 15                        communicating verbally or nonverbally with the evaluee, etc., then the

 16                        evaluation will be stopped.

 17                   f.        The evaluee may request breaks at any time during the evaluation.
                           S1r,ovl~ \\\< "''"'""~""' fi!A<-11\ 3 11\o..<~, 1>\0.1.-H\f''i l(f'f<l•"lt<\lv<!-
 18                        wl 11 e-~ ~"~ s•~>Sfo"' .

 19           The foregoing is true and correct to the best of my knowledge under penalty of perjury

. 20   and the laws of the United States and the state of Washington.

 21           4. Plaintiff shall have the right to have a representative person present at the

 22    examination. However, the representative shall no participate in the examination. This

 23    representative will be   f\V1(t"' f., \\" \c>.V\Jer1 R.N,      or

                                                                                Daniel T, Satterberg, Prosecuting Attorney
       DEFENDANT KING COUNTY'S MOTION FOR                                       CIVU. DMSION. Tort Section
       CIVIL RULE 35 EXAMINATION OF PLAINTFF                                    900 King County Administration Building
                                                                                SOO Fourth Avenu11
       TOBY MEAGHER- 3                                                          Seattle. Washington 98104
                                                                                (206) 296· B820 Fox (206) 296-B S19
           Case 2:19-cv-00259-JLR Document 26 Filed 01/24/20 Page 4 of 5




     - - - - - - - - - - - - - - ' or some other qualified representative if neither of the
2    above is available. Plaintiff shall have the right to make an audio or videotaped recording of the

3    examination at no extra charges by the Examiner. Said recording(s), if any, shall be made in an

4    unobtrusive manner. Plaintiff shall provide a copy of any such recording(s) in response to proper
                                                        \\"~"\ft"~~ ~oH\1<.~             .
5    discovery request. Plaintiffs counsel shall notjfy counsel for Defendants at least wre (§)
                                    -\-\\a."'
6    bl:lSffieili-da:yg ht a<l· r       fNie    c "" 1ii11a1ii111   if audio recording and/or videotaping will occur.

7    Additionally, no later than three (3) business days before the examination, Plaintiffs counsel

8    shall provide to Defendants counsel the name of the representative who will attend the

9    examination with plaintiff if that representative is not one of the two individuals specifically

10   referenced above.

11            5. No questions shall be asked of the Plaintiff by the Examiner or staff related to

12 negligence, legal liability, opinions of law, and/or issues oflaw such as responsibility,
13   culpability, and/or liability for any injuries.

14            6. No invasive tests or imaging shall be done.

15            7. Examiner shall make a written report of the exam; within 7 days of receiving the

16   report, the attorney for the Defendants shall cause a copy of the report, and the Examiners

17   Curriculum Vitae to be delivered to plaintiffs counsel.

18             8. No person, other than Plaintiff and Dr. McClung, shall participate in any way in the

19   examination, evaluation or diagnosis (except technical staff who may administer the MMPI).

20   Plaintiff and any representative will be asked to present identification for verification purposes.

21   Defense counsel or representative thereof shall not attend the examination.

22             9. The examination will include the administration of the testing referenced in paragraph

23   3.
                                                                                             Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY'S MOTION FOR                                                      CIVIL DIVISION, Tort Section
     CIVIL RULE 35 EXAMINATION OF PLAINTFF                                                   900 King County Administrntion Building
                                                                                             500 Fourth Avenue
     TOBY MEAGHER - 4                                                                        Seett\e, Washington 98104
                                                                                             (206) 296-8820 Fax (206) 296-8819
         Case 2:19-cv-00259-JLR Document 26 Filed 01/24/20 Page 5 of 5




                 10. A copy of this Stipulation shall be given to the Examiner before the examination.
2

3                The parties stipulate to a Rule 35 examination under the foregoing terms and conditions.

4

5    Date:                                                Date: _1_,_l2;;..'i_,.,,/_-i._'_
                                                                                         -' _ __
6

7                                                          Peterson Wampold Rosato Feldman Luna

8                                                                  _,a?'
                  . ZELDENRUST, WSBA#l9797                 By:.~.,.,~-c---c~-=~-,,.---
9            t   De15tify Prosecuting Attorneys            TOMAS A. GAHAN, WSBA #                  n~1-?
           eys for Defendant King County                   Attorneys for Plalntlff
10   Email: John.Zeldenrust@kingcounty.gov

11

12
                                                      ORDER
13
                 Based on the foregoing, it is hereby ORDERED, ADJUDGED and DECREED that an
14
     examination of Plaintiff by Mark McC!ung shall occur pursuant to Rule 35 in accordance with the
15
     terms described above.
16

17                 DATED    this~ayo~~'.2020, at eattle, Washington.
18

19
                                                      Hon. James . Robar!
20                                                    United State District Court

21

22

23

                                                                               Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANT KING COUNTY'S MOTION FOR                                        CNILDlVISlON, Tort Section
     CIVIL RULE 35 EXAMINATION OF PLAINTFF                                     900 King County Administration Building
                                                                               500 Fourth Aveiwc
     TOBY MEAGHER - 5                                                          Se11ttle, Woshington 98104
                                                                               (206) 296-8820 Fox (206)296-8819
